Citation Nr: 0907052	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  03-36 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for an adjustment disorder with depressed mood, for the 
period from October 24, 2001 to September 14, 2006, and in 
excess of 30 percent for dysthymic disorder (previously 
diagnosed as adjustment disorder with depressed mood), 
effective from September 15, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to April 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that re-evaluated a claim for service 
connection for a low back disability previously denied as not 
well grounded and denied service connection on the merits for 
low back strain.  

During the appeal, the Veteran relocated and jurisdiction of 
his appeal is at the New York Regional Office.  

This matter also arises from a January 2005 rating decision 
that granted service connection for adjustment disorder with 
depressed mood as secondary to the service-connected 
disabilities of patellofemoral pain syndrome of both knees 
and residuals of sternum fracture.  A 10 percent rating was 
assigned effective in October 2001.  The Veteran disagreed 
with the assigned rating.  A September 2006 rating decision 
increased the rating to 30 percent effective in September 
2006.  That grant does not represent a total grant of 
benefits sought on appeal, thus the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The Veteran presented testimony at a personal hearing in 
January 2007 before the undersigned Veterans Law Judge.




FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the Veteran's low back disability diagnosed as chronic back 
pain syndrome with degenerative disk disease (DDD) of the 
lumbar spine was not incurred in or aggravated by service, 
and that no arthritis or organic disease of the nervous 
system affecting the lumbar spine manifested to a compensable 
degree within one year following his separation from service.  

2.  For the period from October 24, 2001, to September 14, 
2006, the competent and probative evidence preponderates 
against a finding that the Veteran's symptoms and 
manifestations of his service-connected psychiatric disorder 
result in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, with reduced 
reliability and productivity, with deficiencies in most 
areas, or total occupational and social impairment.  

3.  For the period from September 15, 2006, the competent and 
probative evidence preponderates against a finding that the 
Veteran's symptoms and manifestations of his service-
connected psychiatric disorder result in occupational and 
social impairment with reduced reliability and productivity, 
with deficiencies in most areas, or total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for the period from October 24, 2001, to 
September 14, 2006, for adjustment disorder with depressed 
mood have not been met.  38 U.S.C.A. 1155, 5107(a) (West 
2002); 38 C.F.R. 4.1, 4.2, 4.10, 4.130, Diagnostic Code (DC) 
9440 (2008).

3.  The criteria for an initial disability rating in excess 
of 30 percent from September 15, 2006, for dysthymic disorder 
(previously diagnosed as adjustment disorder with depressed 
mood) have not been met.  38 U.S.C.A. 1155, 5107(a) (West 
2002); 38 C.F.R. 4.1, 4.2, 4.10, 4.130, DC 9433 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in December 2001, September 
2002 and March 2006; rating decisions in November 2002, 
January 2005 and September 2006; a statement of the case in 
November 2003 and August 2005; and a supplemental statement 
of the case in January 2005 and September 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in September 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Although the appellant 
referred to medical records from a private acupuncturist at 
his January 2007 hearing, he did not reply to a VA letter in 
September 2007 notifying him that he could submit the records 
himself or if he wanted VA to obtain the records to complete 
and return an authorization form for VA to do so.  The 
appellant has not referred to any other additional, 
unobtained, relevant, available evidence.  VA has also 
obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Service connection for a low back disability

The Veteran seeks entitlement to service connection for a low 
back disability and claims that his low back pain began in 
August 1994.  The Veteran contends that several incidents 
during his military service attributed to his present pain 
and medical condition.  The incidents included Navy SEAL 
training, running in boots, carrying heavy objects for 
extended periods of time, and falling from a helicopter.  The 
Veteran also contends that he had taken several falls, 
including a 20 foot drop from a helicopter while fast-roping 
as a Navy SEAL.  He claims he had lower back pain and muscle 
degeneration along with intermittent back spasms during and 
after his military career.  

Although the Veteran served during a defined period of war 
under 38 C.F.R. § 3.2(i), he has not alleged that a low back 
disability is a result of trauma suffered in combat with the 
enemy.  Thus, consideration under 38 U.S.C.A. § 1154(b) is 
not warranted.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Sizemore v. Principi, 18 Vet. App. 264 (2004).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis or other organic 
diseases of the nervous system, become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2008).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Upon careful review of all the evidence of this case, the 
Board finds that service connection for a low back disability 
is not warranted.

Service medical records show reports of several medical 
examinations from the entrance examination in September 1992 
to August 1994.  In the report of medical history 
accompanying the examinations, the Veteran denied recurrent 
back pain.  At those examinations, the clinical evaluation 
was normal for his spine.  In August 1996 the Veteran 
complained of low back pain of two year's duration that had 
started at the completion of training and increased with any 
type of physical activity.  The assessment was low back pain 
probably secondary to a tight left hamstring.  In a medical 
history accompanying the Veteran's separation examination in 
March 1998, the Veteran denied having or having had recurrent 
back pain.  At the March 1998 separation examination, the 
clinical evaluation was normal for his spine.  Thus, although 
the Veteran was seen for low back pain in service, the Board 
finds that a chronic low back disability is not shown in 
service.  

There is no medical evidence of record showing that any 
arthritis or organic disease of the nervous system affecting 
the lumbar spine manifested to a compensable degree within 
one year following separation from active service.  
Therefore, the Board finds that service connection is not 
warranted on a presumptive basis.  

At a VA examination in May 1998, the Veteran reported a 
history of low back pain since 1994 due to physical training 
in service as a Navy Seal.  On examination, his back was 
completely normal.  He had no postural abnormality and no 
fixed deformity.  The range of motion was normal.  An x-ray 
in May 1998 revealed that the spine leaned minimally to the 
right.  There was incomplete fusion spinous process S1.  The 
lumbar spine was otherwise unremarkable.  The diagnosis was 
lumbosacral muscular strain.  The examiner found no 
functional impairment, no limitation of motion, painful 
motion, weakness, fatigue, or incoordination.  

VA outpatient treatment records show complaints of and 
treatment for low back pain.  That medical evidence, however, 
does not provide a link between any current low back 
disability and service.  

At a VA examination of the spine in December 2004, the 
Veteran related a history of falling from a helicopter 
approximately 25 feet and injuring his back during special 
unit training.  However, he did not report that incident.  He 
also had had a history of complaint of back pain in 1996 
which was diagnosed as left hamstring tightness.  There was a 
negative finding for sciatica.  The Veteran also reported his 
back pain in 1998 and at that time he did not have any 
specific diagnosis.  The Veteran described his symptoms.  
Clinical findings were reported.  The diagnosis was chronic 
back pain syndrome with degenerative disk disease (DDD) 
involving L4-5 and L5-S1.  The examiner, after review of the 
claims file and examination of the Veteran, provided an 
opinion that the Veteran's current condition was not related 
to his service-connected injury unless he brought medical 
records for his claim of a fall from a helicopter.  In sum, 
that medical opinion does not provide a link between the 
Veteran's current low back disability and his service, a 
claimed incident in service or to claimed symptomatology 
since service.

The Veteran testified in January 2007 that during training as 
a Navy SEAL there were strenuous activities that caused back 
pain.  Some incidents that happened were not documented in 
his record to include when he had fallen while going down a 
rappel rope from a helicopter during training.  He testified 
as to the symptoms manifested since service and treatment 
received to include by a private acupuncturist.    

The Veteran has claimed that he injured his low back in 
service due to a fall approximately 25 feet in training while 
repelling down a rope from a helicopter.  He has acknowledged 
that the service medical records do not contain evidence of 
that back injury.  The Veteran is competent to state that he 
suffered a fall.  However, there is a lack of contemporaneous 
evidence.  In addition to there not being a record of a fall 
from a helicopter, when the Veteran was seen for complaints 
of low back pain in 1996, he denied any trauma.  Also, on 
examinations in service he denied recurrent back pain and his 
spine was normal.  The lack of objective indication of the 
presence of a chronic back disorder during service bears on 
the credibility of statements that he continued to have 
symptoms in service after the fall. 

The Board recognizes the contentions of the Veteran as to the 
diagnosis and relationship between his service and a low back 
disability.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As a layperson, however, the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, his assertions do not constitute competent 
medical evidence that a low back disability is linked to 
service or to an incident in service.  

The Board finds that the December 2004 VA medical report and 
opinion which addressed the issue of causation of the 
Veteran's low back disorder are of the greatest probative 
value in this case.  The VA examiner reviewed the claims 
folder, to include service medical records and post-service 
treatment records, and then discussed the evidence.  The VA 
examiner found no relationship between the Veteran's low back 
disability and his service or an incident in service.  It 
appears that the VA physician's opinion was based upon review 
of the claims file, a physical examination, previous findings 
in the examinations of the Veteran, and the application of 
sound medical judgment.  In addition, no competent medical 
opinion or other medical evidence relating the Veteran's low 
back disability to service or any incident of service has 
been presented.

In conclusion, the Board finds that the preponderance of the 
competent and probative evidence is against the Veteran's 
claim for service connection for a low back disability.  
Although chronic back pain syndrome with DDD of the lumbar 
spine has been diagnosed, there is no probative, competent 
medical evidence of record linking the disability to service.  
No probative, competent medical evidence exists of a 
relationship between a low back disability and any continuity 
of symptomatology asserted by the Veteran.  McManaway v. 
West, 13 Vet. App. 60 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and the current claimed condition);  Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  Vet. App. 
488 (1997).

Accordingly, the Board finds that the competent and probative 
medical evidence of record preponderates against a finding 
that a low back disability is a result of service or an 
incident in service.  Therefore, service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Increased rating for a psychiatric disorder

The Veteran disagrees with the initial staged ratings 
assigned for a psychiatric disorder.  A rating decision in 
January 2005 granted service connection for adjustment 
disorder with depressed mood as secondary to the service-
connected disabilities of patellofemoral pain syndrome of 
both knees and residuals of sternum fracture.  A 10 percent 
rating was assigned effective in October 2001 under DC 9440.  
The Veteran disagreed with the assigned rating.  A rating 
decision in September 2006 assigned a 30 percent rating under 
DC 9433 for dysthymic disorder effective in September 2006.  
The Veteran contends that his psychiatric disorder has been 
worse than evaluated and a higher disability rating is 
warranted.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2008).

The regulations establish a general rating formula for mental 
disorders and assign disability ratings according to the 
manifestation of particular symptoms.  

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health and illness.  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association (4th ed. 1994) (DSM- IV); 38 
C.F.R. §§ 4.125(a), 4.130 (2007).  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score in the range of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.).  Carpenter v. Brown, 8 Vet. App. 240 
(1995).

With his claim received in October 2001, the Veteran 
submitted the report of a private psychiatric evaluation for 
which he had been referred by his representative.  At the 
October 2001 psychiatric evaluation, the Veteran related his 
history and described the effect of his physical problems.  
Based on the Veteran's scoring of his symptoms on an adult 
general symptom checklist and brief consultation notes, the 
examiner noted that the Veteran suffered from severe major 
depression as a result of chronic pain from injuries he 
suffered while in the military.  He was very frequently 
depressed, in a sad mood most days, and had decreased 
interest in things that were usually fun.  He had difficulty 
concentrating, extremely low energy with frequent periods of 
irritable mood, and felt tired most of the time.  He was 
attending classes at college and began his classes later in 
the morning as he was unable to function in the early 
morning.  He had a fear of dying, or doing something 
uncontrolled.  He had experienced panic attacks and avoided 
everyday places for fear of having a panic attack.  He had 
excessive fear of being judged or scrutinized by other people 
which caused him to panic in everyday situations.  He felt 
detached and distant, thereby isolating from others who had 
not had similar military experiences and who did not 
understand the inner conflict between his desire to be more 
physically active and the reality that to do so would 
increase his chronic pain and physical limitations.  He 
frequently worried about his future and had feelings of 
restlessness.  He frequently experienced his mind going 
blank, had difficulty sustaining attention, was easily 
distracted, and experienced much difficulty completing 
projects.  The effects of those problems contributed to his 
feelings of inadequacy and he withdrew and isolated socially.  
The psychotherapist recommended that the Veteran see his 
physician to begin antidepressant medication and follow-up 
with group therapy in a pain management program.  The 
diagnosis was major depression, single episode, severe due to 
chronic pain in both knees and sciatica in lower back and 
legs.  A GAF of 40 was assigned.  

VA outpatient treatment records from May 2000 to August 2002 
show that the Veteran was a full time student at a community 
college, worked part-time as a bartender, was active in Navy 
reserves, and was involved in a relationship.  He traveled 
abroad in September 2000.  In June 2001 the Veteran was seen 
for follow-up and complained of generalized fatigue since 
participating in an Eco-Challenge in September 2000.  He was 
active in competitive sports such as running, cycling, 
hiking, swimming, and felt that he was not at his previous 
level.  In February 2002 the Veteran related that he had been 
playing golf.  There was a notation of a positive depression 
screen in a nursing exit interview in February 2002.  In 
April 2002, the Veteran described having knee pain with 
certain activities but he was a full time student, part time 
trainer, golfed, mountain biked, worked out regularly, and 
occasionally played softball.  

At a VA mental disorders examination in December 2004, the 
Veteran reported that he never sought psychiatric or other 
mental health treatment during his active service.  The 
Veteran did not attribute his current lack of employment to 
depressed mood.  He intended to finish his college degree 
before seeking full time employment.  The Veteran discounted 
a number of symptoms noted in the private October 2001 
evaluation.  He had not followed through on the 
recommendation to try anti-depressant medication and except 
for a positive VA depression screening, had no other clinical 
treatment or assessment for depression.  After completing his 
associate's degree the Veteran enrolled in a university and 
continued to work as a waiter.  He ended a long term 
relationship.  He then moved to New York and had not worked 
since leaving San Diego.  He dated occasionally but lacked 
interest in most relationships.   

Clinical findings were that the Veteran was appropriately 
groomed, alert, and oriented in all spheres.  He displayed 
behavior appropriate to the interview.  His mood was neutral 
and affect was mood congruent.  He denied suicidal or 
homicidal ideation, intent, or plan and any significant 
history of assaultiveness.  He displayed no impairment of 
communication or thought process.  His speech was 
spontaneous, relevant, and at normal rate and rhythm.  His 
thinking was logical, goal oriented, and without evidence of 
formal thought disorder.  He denied hallucinations and 
delusions.  He did not report panic attacks, phobias, 
obsessive thoughts, or rituals that interfered with 
functioning.  He indicated adequate maintenance of personal 
hygiene and competent management of activities of daily 
living.  His long term recall and short term recall were 
grossly intact.  Attention and concentration were adequate 
for the purposes of the examination.  The Veteran indicated 
frequently broken sleep, usually due to back pain, resulting 
in fatigue during the day.  Judgment and insight were 
present.  

The examiner provided an opinion that the Veteran's reported 
mild depressive symptoms were best characterized by a 
diagnosis of adjustment disorder with depressed mood, 
chronic.  The examiner indicated that the chronic variably 
depressed mood and occasional lack of motivation were related 
to the Veteran's service connected disabilities of bilateral 
knee and chest.  Since he denied many of the significant 
symptoms noted in an October 2001 evaluation, it was less 
likely than not that the Veteran suffered from Major 
Depression at that time.  His adjustment disorder at least as 
likely as not represented a continuation of the other 
depressive symptoms noted in that evaluation.  The diagnosis 
was adjustment disorder with depressed mood, chronic.  A GAF 
of 61 was assigned with a GAF of 60 to 65 in the prior year.  

VA outpatient treatment records show in March 2006, the 
Veteran sought treatment for an injury incurred while 
mountain biking.  When seen in August 2006, a depression 
screening was positive.  He was not on medication for 
depression and never had been.  He denied suicidal or 
homicidal ideations.  Depression was diagnosed and the 
Veteran was advised that chronic fatigue was probably related 
to depression.  He was thinking about whether he wanted to 
see a psychiatrist for medication.  

At a VA mental disorders examination in September 2006, the 
Veteran related that since his last examination in December 
2004 he had no mental health treatment of any kind and had 
not taken any psychiatric medications.  He had several jobs, 
none lasting more than a few months, all of which he quit 
either because he could not meet the physical demands of 
standing for required periods of time or because the work 
seemed meaningless.  He felt unmotivated to work, likely 
because of depression.  Since his last long term relationship 
ended in 2003, he reported short term but unsatisfying 
relationships since then.  He was unemployed and saw friends 
infrequently.  

The Veteran reported chronic and progressively more intense 
depression since his last examination.  His symptoms were 
moderate, recurred daily, and resulted in social withdrawal 
and inconsistent work performance.  

Clinical findings were that the Veteran was appropriately 
groomed, alert and oriented in all spheres.  His behavior was 
appropriate to the interview setting.  His mood was 
depressed; affect was constricted but congruent with thought 
content.  He denied suicidal or homicidal ideation, intent or 
plan.  He displayed no impairment of communication or thought 
process.  His speech was spontaneous and delivered at normal 
rate and rhythm and with normal intonation.  His thinking was 
logical, goal oriented, and without evidence of formal 
thought disorder.  He denied hallucinations and delusions.  
He indicated adequate maintenance of personal hygiene and 
competent management of activities of daily living.  He did 
not report panic attacks, phobias, obsessive thoughts, or 
rituals that interfere with functioning.  He did describe 
moderate social anxiety and some social avoidance.  He denied 
substance abuse or dependence at that time.  He reported 
disturbed sleep patterns and fatigue during the day.  Long 
term recall and short term recall were grossly intact.  
Attention and concentration were adequate for the purposes of 
the examination. Judgment and insight were present.  

The examiner opined that the Veteran did not report symptoms 
consistent with other diagnoses.  The diagnosis was dysthymic 
disorder representing a progression of the previously 
diagnosed chronic adjustment disorder with depressed mood.  
The GAF assigned was 53 reflecting depressed mood every day, 
sleep disturbance, fatigue, irritability, social withdrawal, 
and social anxiety.  In the prior year, the GAF was 50 to 55.  

The Veteran testified in January 2007 as to the psychiatric 
symptoms he experienced and the effect on his activities.  He 
had not taken antidepressant medication.  

At a VA mental disorders examination in July 2008, the 
examiner noted that the Veteran had no inpatient psychiatric 
history.  He saw a psychiatrist at a satellite clinic in 
early 2007 and was prescribed medication.  He ended treatment 
when the medication failed to improve his mood.  
Approximately four months prior to the examination, a private 
primary care physician prescribed a medication which the 
Veteran was taking regularly which he believed has improved 
his mood and somewhat reduced his irritability.  The Veteran 
had worked part-time as a waiter for about a year.  He did 
not work full time as a result of lack of motivation and 
periods of depression and left the job because he didn't like 
waiting on other people.  At the time of the examination he 
was working as a security guard.  He had taken and passed a 
police department examination and was waiting for openings in 
the next academy class.  

The Veteran did not report taking time off from his current 
job because of psychiatric symptoms.  He had ended a personal 
relationship several months earlier.  He rode a mountain bike 
for recreation, recently bought a kayak, and went swimming 
when he could.  

The Veteran reported variably depressed mood, irritability 
(without physical violence) and considerable frustration 
because of his inability to find satisfying work.  He 
continued to complain of social anxiety with strangers or in 
groups, and he sometimes forgot names and conversations.  The 
Veteran reported currently mild to moderate symptoms, 
recurring daily or weekly which had likely been present 
without full remission since his last examination.  He noted 
some improvement in sleep patterns and less frequent periods 
in which he felt hopeless or indifferent since his last 
examination, possibly as a result of taking medication.  

The Veteran worked part-time as a waiter and eventually quit 
the job because of depression and anxiety.  He did not report 
significant problems or absenteeism in the last four months 
but noted that he was over-qualified for his job at that 
time.  It was unclear how much time he took off when he was a 
waiter, but the examiner estimated that the Veteran had not 
worked one to two months in the twelve months due to symptoms 
associated with his mood disorder. 

The Veteran continued to limit his socialization to one or 
two friends, and avoided situations where he might need to 
talk to strangers.  He was dissatisfied in his last 
relationship and had difficulty meeting and talking to women.  

The Veteran was appropriately groomed, alert and oriented in 
all spheres.  He displayed behavior appropriate to the 
interview setting.  His mood was euthymic and affect was 
congruent with thought content.  He did not report suicidal 
or homicidal ideation, intent or plan.  His speech and 
thought process were unimpaired.  He spoke at a normal rate 
and rhythm with normal intonation.  His thinking was 
generally logical and goal directed without evidence of 
formal thought disorder.  He did not report hallucinations or 
delusions.  His long term recall and short term recall were 
grossly intact.  His attention and concentration were 
adequate for the purposes of the examination, although the 
Veteran complained that he forgot names and conversations in 
other situations.  He reported adequate maintenance of 
personal hygiene and competent management of activities of 
daily living.  He did not report panic attacks, phobias, 
obsessive thoughts, or rituals that interfered with 
functioning.  He reported generally normal sleep patterns.  
Judgment and insight were present.  

The examiner commented there was occasional decrease in work 
efficiency or there were intermittent periods of inability to 
perform occupational tasks due to signs and symptoms, but 
generally satisfactory functioning (routine behavior, self-
care, and conversation normal).

The Veteran reported frequent job changes.  He had two since 
his last examination because of irritability, depressed mood, 
and lack of motivation (symptoms of his dysthymic disorder), 
as well as employment well below his qualifications.  He also 
complained of occasional memory lapses, although he did not 
indicate substantial impairment in his current occupation as 
a result.  The diagnosis was dysthymic disorder.  A GAF of 59 
was assigned, reflecting variably depressed mood, social 
anxiety, and relative social withdrawal.  For the prior year, 
a GAF score of 56 to 61 was assigned.  

After evaluating the evidence, the Board finds that for the 
period from October 24, 2001, to September 14, 2006, the 
Veteran's disability picture due to his service-connected 
psychiatric disorder does not more nearly approximate the 
criteria required for a 30 percent rating under DC 9440.  38 
C.F.R. § 4.7.  The evidence discussed above does not 
demonstrate that the service-connected psychiatric disorder 
was by itself productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  A depressed mood was shown.  However, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss were not shown.  

The private medical records show a diagnosis of depression in 
October 2001 but no evidence of any treatment.  Although at 
the October 2001 private evaluation, the report indicates 
that the Veteran experienced panic attacks and avoided 
everyday places for fear of having a panic attack, he 
discounted those symptoms at the December 2004 VA examination 
and denied any history of panic attacks.  In addition, the 
Veteran was going to everyday places as he was a full-time 
college student, working part time, and participating in 
athletic events and activities.  Also in December 2004 the 
Veteran denied any history of excessive fear of being judged 
or scrutinized as shown in the October 2001 evaluation.  
Although in October 2001, the Veteran indicated that he 
frequently experienced his mind going blank, had difficulty 
sustaining attention, was easily distracted and experienced 
much difficulty completing projects, the Veteran completed an 
associate's college degree and enrolled in a university.  He 
also worked as a bartender, an occupation which requires 
memory skills.  In addition, in October 2001, the Veteran 
reported he frequently experienced a marked increase in 
sleep, thus chronic sleep impairment is not shown.  Although 
the private psychotherapist assigned a GAF score of 40, which 
is the high end of the range from 31 to 40, and contemplates 
some impairment in reality testing or communication or major 
impairment in several areas, the symptoms reported are not 
consistent with that score.  The Veteran's speech was not 
illogical, obscure, or irrelevant.  The evidence does not 
show that he avoided friends, neglected family or was unable 
to work.  He functioned well at school as evidenced by 
completing a degree program and continued at a university.  
In addition, the psychotherapist diagnosed depression as a 
result of injuries received in service and the Veteran could 
no longer exercise to relieve stress, which also led to a 
loss of motivation and self-confidence.  However, VA 
outpatient treatment records show that the Veteran continued 
to be physically active, although perhaps not at his previous 
level, but he was working out, playing golf, and active in 
competitive sports such as running, cycling, hiking, and 
swimming.  Other than a notation in February 2002 of a 
depression screen being positive, the VA treatment records do 
not contain any reports of depression.  Although at a 
December 2004 VA examination the Veteran reported some social 
withdrawal, he continued to go out with friends occasionally.  
In sum, the Board finds that the Veteran's symptoms do not 
more nearly approximate a 30 percent rating for the period 
from October 24, 2001, to September 14, 2006.  Equivalent 
symptoms for an evaluation greater than 10 percent have not 
been shown.  

Furthermore, the Board finds that for the period from October 
24, 2001, to September 14, 2006, and from September 15, 2006, 
the Veteran's disability picture due to his service-connected 
generalized anxiety disorder does not more nearly approximate 
the criteria required for a rating in excess of 30 percent.  
38 C.F.R. § 4.7.  

The evidence discussed above does not demonstrate that the 
service-connected psychiatric disorder is by itself 
productive of occupational and social impairment with reduced 
reliability and productivity.  The evidence does not show 
circumstantial, circumlocutory, or stereotyped speech.  At 
examinations, the Veteran's speech was spontaneous, relevant, 
and at normal rate and rhythm with normal intonation.  
Further, flattened affect is not shown.  At a December 2004 
examination, his mood was neutral and affect was mood 
congruent.  At a September 2006 examination, his mood was 
depressed and affect was constricted but congruent with 
thought content.  At a July 2008 examination, his mood was 
euthymic and affect was congruent with thought content.  
Panic attacks more than once a week are not shown.  
Difficulty in understanding complex commands or impairment of 
short and long term memory is not shown.  Although the 
Veteran complained of some memory problems, on VA 
examinations, his long term recall and short term recall were 
grossly intact.  Impaired judgment and impaired abstract 
thinking are not shown.  The Veteran's mood was shown as 
variable.  The Veteran has shown motivation and has been able 
to establish and maintain effective school relationships as 
shown by his completion of a community college degree and 
seeking to continue his education.  He has been able to 
establish work and social relationships.  Although he has 
displayed difficulty in maintaining effective work 
relationships, this appears to be due primarily to his 
dissatisfaction with the job and leaving the position.  He 
has expressed frustration in finding a because of his 
inability to find satisfying work.  He last reported having 
successfully passed a police department examination and was 
waiting for an opening in the next academy class.  The record 
shows the Veteran has had two long term social relationships 
which he ended and several short term relationships.  He also 
socialized with a few friends.  

As discussed above, the GAF score of 40 assigned by the 
private psychotherapist contemplates some impairment in 
reality testing or communication or major impairment in 
several areas was not supported by the symptoms reported.  
The GAF score assigned at a December 2004 VA examination was 
61, with a score of 60-65 for the prior year; at a September 
2006 VA examination the GAF score was 53, with a score of 50-
55 for the prior year; and at a VA examination in July 2008, 
the GAF score was 59, with a score of 56-61 for the prior 
year.  A GAF score of 50 is the high end of a range 
reflecting serious symptoms, e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  The evidence of 
record does not show serious symptoms.  The majority of GAF 
scores are in the mild to moderate range.  The scores 
assigned ranging from 61 to 70 reflect some mild symptoms or 
some difficulty in social, occupational, or school 
functioning.  GAF scores assigned ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
evidence of record does not show moderate symptoms or 
conflicts with peers or co-workers but does show few friends.  
In sum, the Board finds that the Veteran's symptoms do not 
more nearly approximate a 50 percent rating.  Equivalent 
symptoms for a 50 percent rating have not been shown.  

The evidence does not show occupational and social impairment 
with reduced reliability and productivity, with deficiencies 
in most areas.  The Veteran has consistently denied suicidal 
or homicidal ideation, intent, or plan or any significant 
history of assaultiveness.  Obsessional rituals which 
interfere with routine activities are not shown.  The 
Veteran's speech has been consistently described as 
spontaneous, relevant, and at normal rate and rhythm with 
normal intonation; thus, intermittently illogical, obscure, 
or irrelevant speech is not shown.  As discussed above, panic 
attacks are not shown.  Although depression has been shown, 
near-continuous depression affecting the Veteran's ability to 
function independently, appropriately and effectively is not 
shown.  The Veteran has complained of being irritable, 
however, impaired impulse control of unprovoked irritability 
with periods of violence is not shown.  The Veteran has 
consistently been described as oriented in all spheres, thus, 
spatial disorientation is not shown.  There is no evidence of 
neglect of personal appearance and hygiene.  He has been 
described as appropriately groomed at VA examinations and 
indicated adequate maintenance of personal hygiene.  
Complaints or findings of difficulty in adapting to stressful 
circumstances are not shown.  Deficiency in judgment is not 
shown.  The Veteran has worked at several different 
employment positions and appears to have left due to his 
dissatisfaction with the positions, and due to being 
overqualified, rather than difficulty in adapting.  While the 
Veteran has indicated that he has difficulty with 
interpersonal relationships, it appears that despite those 
symptoms, he does not always interpersonally isolate himself.  
While he may have some difficulty forming effective 
relationships, an inability to establish and maintain 
effective relationships is not demonstrated in the record.  
The Veteran has maintained a relationship with his mother and 
to a lesser extent with his family.  He has had two long term 
relationships, several short term relationships, and 
socializes with several friends.  He also participates in 
group athletic activities.  In sum, the Board finds that the 
Veteran's symptoms do not more nearly approximate a 70 
percent rating.  Equivalent symptoms for a 70 percent rating 
have not been shown.  

The evidence does not show total occupational and social 
impairment.  Gross impairment in thought processes or 
communication is not shown.  At VA examinations, the Veteran 
displayed no impairment of communication or thought process.  
As noted above, no impairment of speech has been described.  
Further, his thinking was logical, goal oriented, and without 
evidence of formal thought disorder.  The Veteran has denied 
hallucinations and delusions; thus, no evidence of persistent 
delusions or hallucinations is shown.  The Veteran's behavior 
has been described as appropriate at examinations and no 
evidence of grossly inappropriate behavior is shown.  
Persistent danger of hurting self or others is not shown.  As 
noted above, the Veteran has consistently denied suicidal or 
homicidal ideation, intent or plan or any significant history 
of assaultiveness.  The Veteran has indicated adequate 
maintenance of personal hygiene and competent management of 
activities of daily living.  Disorientation to time or place 
is not shown.  The Veteran has been consistently described as 
oriented in all spheres.  There is no evidence of the Veteran 
having memory loss for names of close relatives, his own 
occupation or his own name.  In sum, the Board finds that the 
Veteran's symptoms do not more nearly approximate a 100 
percent rating.  Equivalent symptoms for a 100 percent rating 
have not been shown.  The evidence does not show total social 
and occupational impairment due to a service-connected 
psychiatric disorder.  

The Veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his psychiatric impairment.  There is no contention 
or indication that his psychiatric disorder necessitates 
frequent hospitalization or marked interference with 
employment, or that the manifestations associated with this 
disability are unusual or exceptional.  38 C.F.R. § 
3.321(b)(1).  The Board finds that to the extent that his 
psychiatric disorder interferes with employment, that is 
contemplated in the 10 percent and 30 percent ratings already 
assigned.  Thus, the Board finds that referral for 
consideration of an extraschedular rating is not appropriate.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the evidence is against an 
increased rating for any of the staged ratings presently 
assigned for the psychiatric disorder and for additional 
staged ratings.  The manifestations exhibited by the Veteran 
as presented in the evidence submitted in support of his 
request are appropriately evaluated with the current staged 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the preponderance of the evidence is 
against the assignment of an initial disability rating in 
excess of 10 percent for the period from October 24, 2001, to 
September 14, 2006, and in excess of 30 percent from 
September 15, 2006.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the period from October 24, 2001, to September 14, 2006, is 
denied.

Entitlement to an initial rating in excess of 30 percent for 
the period from September 15, 2006, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


